DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claims 1, 14 and 15 are directed to a device and a process, respectively.  Therefore, these claims fall within the four statutory categories of invention.
Independent claims 1, 14 and 15 recite processes for conducting general business interactions of business relations through estimating waiting times at point of sale devices and managing interactions between people through monitoring a queue of people.  Specifically, the claims recite:
An information processing device/ method/ non-transitory computer readable recording medium storing a computer program for providing an information processing device, the computer program causing a computer to perform processing comprising: 
a memory storing a set of instructions; 
a processor configured to execute the instructions to: 
estimate a merchandise amount of people queuing up for a POS device; 
detect a number of the people queuing up for the POS device; 
analyze an attribute of each of the people queuing up for the POS device; 
obtain a correction value for each of the people based on the attribute analyzed and based on pre-stored data associating a relation between the attribute and the correction value; 
add each of the correction value obtained to obtain a total correction value; 
calculate estimated time required for checkout, based on the number of the people detected; 
correct the calculated time required for checkout, based on the attribute of each of the people by adding the total correction value; 
calculate, based on the merchandise amount of the people queuing up for the POS device and the corrected time required for checkout, a predicted value of a waiting time for each of the POS devices; and 
displaying the predicted value of the waiting time for each of the POS devices.

These process claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for estimating waiting times at point of sale devices and monitoring a queue of people which is a process that is encompassed by the business relations and managing interactions between people.  Accordingly, the claims recite an abstract idea (See pages 7,10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as device, memory, processor and computer merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the device, memory, processor and computer performs the steps or functions of business relations through estimating waiting times at point of sale devices and managing interactions between people through monitoring a queue of people.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional element of using device, memory, processor and computer to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract ideas of business relations through estimating waiting times at point of sale devices and managing interactions between people through monitoring a queue of people.  As discussed above, taking the claim elements separately, device, memory, processor and computer performs the steps or functions of business relations through estimating waiting times at point of sale devices and managing interactions between people through monitoring a queue of people. These functions correspond to the actions required to perform the abstract ideas. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of business relations and managing interactions between people through estimating waiting times at point of sale devices and monitoring a queue of people. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract ideas. The use of a computer or processor to merely automate and/or implement the abstract ideas cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-3, 5-13 and 16-19 further describe the abstract ideas of business relations through estimating waiting times at point of sale devices and managing interactions between people through monitoring a queue of people. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-8, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Patent Application Publication 2009/0249342 A1), in view of Sharma et al. (U.S. Patent: US 8,010,402 B1) and in further view of Hogg et al. (U.S. Patent Application Publication 2015/0127401 Al).
Regarding Claim 1, 14 and 15, Johnson teaches:
An information processing device/ method/ non-transitory computer readable recording medium storing a computer program for providing an information processing device, the computer program causing a computer to perform processing comprising: 
a memory storing a set of instructions; 
a processor configured to execute the instructions to (See Johnson paragraph [0053-0054] - teaches a system using a memory, processor and operating on instructions stored as computer software): 
estimate a merchandise amount of people queuing up for a POS device (See Johnson paragraph [0029] - teach determining how many items a customer has in a queue and Figure 4A); 
detect a number of the people queuing up for the POS device (See Johnson paragraph [0029] -teaches detecting people waiting in a queue by analyzing video data, which comprises many images); 

 
add each of the  (See Johnson paragraph [0031] - teaches adding individual wait time values to yield a total checkout time for a given checkout queue); 
calculate estimated time required for checkout, based on the number of the people detected (See Johnson paragraph [0035] - teaches adding a processing time of 45 seconds per customer); 
 (See Johnson paragraph [0031] - teaches adding individual wait time values to yield a total checkout time for a given checkout queue); 
calculate, based on the merchandise amount of the people queuing up for the POS device and the  time required for checkout, a predicted value of a waiting time for each of the POS devices (See Johnson paragraphs [0029]-[0035] and Figures 3 and 4A - teach calculating a wait time based on the amount of merchandise and people); 

Johnson does not explicitly teach:
analyze an attribute of each of the people queuing up for the POS device; 
 , ;   This is taught by Sharma (See Col 4: lines 3-21 - teach using attributes like age, gender, and ethnicity for providing the wait time or service time at a checkout counter, Col 8: line 63 - Col 9 line 41 - teach analyzing people to get their age, gender, and other information at a POS device and Figures 4-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate checkout line user demographic information in a system that estimates checkout wait times, thereby enhancing the accuracy and efficiency of said system.
Sharma does not explicitly teach:
obtain a correction value and based on pre-stored data associating a relation between and the correction value; correction, correct the calculated time required for checkout, by … correction value correction; corrected; and displaying the predicted value of the waiting time for each of the POS devices. This is taught by Hogg (See paragraphs [0023] - teaches using historical data about POS terminals and the operators of said terminals, including calculating averages of several metrics, [0033] and [0048] - teach displaying the estimated queue wait time and [0050-0052] - teaches the system applying one or more weighting/ biasing factors to a checkout queue estimated wait time to update said wait time with an adjusted value based on conditions of said queue to alert customers which queue they should enter).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate checkout wait time adjustments based on current conditions in a system that 
Regarding Claim 2, modified Johnson teaches:
The information processing device according to Claim 1, wherein the instructions are executed by the processor to further:
Johnson further teaches acquire information indicating an image capturing a queue of the people queuing up for the POS device, wherein, 
by using the image, the processor estimates the merchandise amount of the people queuing up for the POS device (See Johnson paragraphs [0029]-[0030] and Figures 3 and 4A - teach capturing video of people in queue for a POS device and using the video to determine the amount of merchandise. Using video is the equivalent of using an image, since a video contains numerous images. Figure 5 also teaches a system for capturing images of a queue).
Regarding Claim 3, modified Johnson teaches: 
The information processing device according to Claim 2, wherein,
the processor groups two or more people estimated to check out collectively, out of a plurality of the people queuing up for the POS device in the image (See Johnson paragraph [0022] - teaches an entity in the queue can be an individual or a group of people).
Regarding Claim 5, modified Johnson teaches:
The information processing device according to Claim 2, wherein,
with respect to a person not holding a shopping basket, out of the people queuing up for the POS device in the image, the processor estimates a predetermined amount as a merchandise amount of the person (See Johnson paragraph [0022] - teaches determining the number of items, and the items may be carried by a person).

 6, modified Johnson teaches: 
The information processing device according to Claim 2, wherein 
the processor detects shopping baskets included in a predetermined area in the image, estimates a merchandise amount for each of the shopping baskets, and estimates, by adding up the estimated merchandise amounts for the respective shopping baskets, the merchandise amount of the people queuing up for the POS device (See Johnson Paragraphs [0028], [0043] and [0046] - teach detecting a person when they enter the checkout area, wherein the checkout area is a predetermined area and [0022]-[0030] and Figures 3 and 4A - teach capturing video of people in queue for a POS device and using the video to determine the amount of merchandise).
Regarding Claim 7, modified Johnson teaches:  
The information processing device according to Claim 6, wherein,
the processor detects a height of contents in each shopping basket from the image and estimates the merchandise amount for each of the shopping baskets by using the detected height of the contents (See Johnson paragraph [0044] - teaches detecting the size of the plurality of items, wherein said size detection results in a square foot measurement, which is two-dimensional and [0041] - teaches a structure capable of analyzing layers of merchandise to determine the amount of merchandise in a cart with cameras placed to the left and right of the cart, when the cart is in the queue. The structure provided by Johnson is capable of performing the claimed estimation and detection).
Regarding Claim 8, modified Johnson teaches: 
The information processing device according to Claim 7, wherein,
the processor detects a number of pieces of merchandise in a top layer in each of the shopping basket from the image and estimates the merchandise amount for each of the shopping baskets by using the height of the contents and the number of the pieces of the merchandise in the top layer (See Johnson paragraphs [0044] - teaches detecting the size of the plurality of items. When detecting the size, the unit given is square feet. This shows the size is a two-dimensional measurement. When evaluating paragraph [0041] in view of paragraph [0044], it is apparent the determining of the quantity of items is typically for one layer. If there is only one layer, the determination of the quantity of items is based on the top layer. Paragraph [0041] - teaches a system of cameras capable of taking the height of the merchandise. The structure provided by Johnson is capable of performing the claimed estimation and detection).
Regarding Claim 12, modified Johnson teaches: 
The information processing device according to Claim 6, wherein,
the processor does not detect a shopping basket beyond a predetermined reference length of the queue of the people queuing up for the POS device, in the image (See Johnson paragraphs [0022]-[0030] and Figures 3 and 4A - teach capturing video of people in queue for a POS device and using the video to determine the amount of merchandise and [0028], [0043], and [0046] - teach detecting a person when they enter the checkout area, wherein said checkout area is a predetermined area), and estimates a merchandise amount beyond the reference length, based on a number of the people beyond the reference length (See Johnson paragraph [0043] - teaches tracking and determining the amount of merchandise a person has in their cart, when they are outside the checkout area. Since Figure 1 - teaches determining if more people are in the queue and the amount of merchandise with each person, and paragraph [0043] -teaches tracking amounts outside a reference length, the structure provided can accomplish the same function).



 16, modified Johnson teaches: 
The information processing device according to Claim 1, wherein 

modified Johnson does not explicitly teach:
the correction value pre-stored is obtained on the basis of an average value obtained in a pre-survey.  This is taught by Hogg (See paragraphs [0023] - teaches using historical data about POS terminals and the operators of said terminals, including calculating averages of several metrics and [0050-0052] - teaches the system applying one or more weighting/ biasing factors to a checkout queue estimated wait time to update said wait time with an adjusted value based on conditions of said queue to alert customers which queue they should enter).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate past checkout wait times to make adjustments to current predictions in a system that estimates checkout wait times, thereby enhancing the accuracy and efficiency of said system.
Regarding Claim 17, modified Johnson teaches:
The information processing device according to Claim 1, wherein 

modified Johnson does not explicitly teach:

Regarding Claim 18, modified Johnson teaches:
The information processing device according to Claim 1, wherein 

modified Johnson does not explicitly teach:
the attribute is defined according to age and sex.  This is taught by Sharma (See Col 4: lines 3-21 - teach using attributes like age, gender, and ethnicity for providing the wait time or service time at a checkout counter, Col 8: line 63 - Col 9 line 41 - teach analyzing people to get their age, gender, and other information at a POS device and Figures 4-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate checkout line user demographic information in a system that estimates checkout wait times, thereby enhancing the accuracy and efficiency of said system.
Regarding Claim 19, modified Johnson teaches:
The information processing device according to Claim 1, wherein 
the predicted value of a waiting time for each of the POS devices is calculated by adding estimated time required for merchandise registration calculated based on the merchandise amount of the people queuing up for the POS device  (See Johnson paragraphs [0029]-[0035] and Figures 3 and 4A - teach calculating a wait time based on the amount of merchandise and people).

 Johnson does not explicitly teach:


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Sharma, Hogg, and in further view of Ganesh et al. (U.S. Patent Application Publication 2014/0337098 A1).
Regarding Claim 9, modified Johnson teaches: 
The information processing device according to Claim 2, wherein 
the processor detects a number of shopping baskets included in a predetermined area in the image and, (See Johnson paragraphs [0028], [0043] and [0046] - teach detecting a person when they enter the checkout area. The checkout area is a predetermined area and [0022]-[0030] and Figures 3 and 4A - teach capturing video of people and carts in queue for a POS device and using the video to determine the amount of merchandise). 

Johnson does not explicitly teach:
by using the detected number of the shopping baskets, estimates the merchandise amount.  This is taught by Ganesh (See paragraph [0028] - teaches estimating the time based off whether the customer is using a cart or basket, due to the capacity. This is the equivalent of estimating an amount of merchandise).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting the type of merchandise container a customer is using to determine a number of items said customer is carrying to checkout in a system that estimates checkout wait times, in part, based on the number of items a customer intends to purchase, thereby enhancing the accuracy and efficiency of said system.
Regarding Claim 10, modified Johnson teaches:
The information processing device according to Claim 9, wherein 
the processor detects the number of the shopping baskets and a number of carts that are included in the predetermined area in the image and (See Johnson paragraphs [0028], [0043] and [0046] - teach detecting a person when they enter the checkout area. The checkout area is a predetermined area and [0022]-[0030] and Figures 3 and 4A - teach capturing video of people and carts in queue for a POS device and using the video to determine the amount of merchandise).
modified Johnson does not explicitly teach:
estimates, by using the detected number of the shopping baskets and the detected number of the carts, the merchandise amount.  This is taught by Ganesh (See paragraph [0028] - teaches estimating the time based off whether the customer is using a cart or basket, due to the capacity. This is the equivalent of estimating an amount of merchandise).  It would have been obvious to one of ordinary skill in the art before the 
Regarding Claim 11, modified Johnson teaches:
The information processing device according to Claim 6, wherein the processor (See Johnson paragraphs [0022]-[0030] and Figures 3 and 4A - teach capturing video of people and carts in queue for a POS device and using the video to determine the amount of merchandise and Claims 7 and 17 - teach using the weight to determine the time required for checkout).
modified Johnson does not explicitly teach:
corrects the merchandise amount in the shopping basket by using a weight of the shopping basket measured by a scale.  This is taught by Ganesh (See paragraph [0028] - teaches using a weight scale to gauge the amount of goods).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting the weight of merchandise in a container a customer is using to determine a number of items said customer is carrying to checkout in a system that estimates checkout wait times, in part, based on the number of items a customer intends to purchase, thereby enhancing the accuracy and efficiency of said system.

 13 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Sharma, Hogg and in further view of Chan et al. (U.S. Patent Application Publication 2014/0001258 Al).
Regarding Claim 13, modified Johnson teaches:
The information processing device according to Claim 1, wherein the processor estimates a merchandise amount for each shopping basket, (See Johnson paragraphs [0022]-[0030] and Figures 3 and 4A - teach capturing video of people and carts in queue for a POS device and using the video to determine the amount of merchandise in each cart and Claims 7 and 17 - teach using the weight to determine the time required for checkout).
modified Johnson does not explicitly teach:
based on information indicating a weight change history of the shopping basket, the history being detected by a weight sensor attached to the shopping basket, and estimates, by adding up the estimated merchandise amounts for the respective shopping baskets, the merchandise amount.  This is taught by Chan (See paragraphs [0009]-[0011] - teach having a weight associated with the quantity of items and using the predicted quantity of items, based in part on the total weight, to make sure every item is scanned and [0062]-[0064] - teach a weight sensor used in a shopping cart to detect the adding and removing of items).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate continuous detection of the weight of merchandise in a container a customer is using to determine a number of items said customer is carrying to checkout in a system that estimates 

Response to Remarks
Applicant's arguments filed 10/31/2020 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-3 and 5-19 as being directed to improvement of “the technology of POS devices” rather than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  Independent claims 1, 14 and 15 do not specifically mention any particular structure to facilitate the methods or processes described in manner that is significantly more than the abstract ideas.  Dependent claims 2-3, 5-13 and 16-19 also do not show significantly more than the abstract ideas noted above.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Sharma, Hogg, Ganesh and Chan in the invention of Johnson, as a whole.  
Applicant asserts that Johnson does not teach “correcting the estimated (waiting) time based on the attribute of each of the people”.  However, as cited above, the combination of Johnson, Sharma and Hogg do in fact teach this.  The additional citations of Ganesh and Chan comprise all of the limitations disclosed in the amended claims of the instant application as noted above.  The citation of Johnson, Sharma, Hogg, Ganesh  Chan needs to be considered as a whole, not just the sections cited by the examiner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802.  The examiner can normally be reached on M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270 3923.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or (571) 272 1000.



/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                          /ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687